COURT OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
NOS. 
2-05-318-CR
                                                  
2-05-319-CR
                                                 
                                               

BRIAN 
D. DODDY                        
                                        
APPELLANT
 
                                                   
V.
THE 
STATE OF TEXAS                                                                
STATE
                                               
----------
            
FROM THE 396TH DISTRICT COURT OF TARRANT 
COUNTY
                                               
----------
                  
MEMORANDUM 
OPINION[1] 
AND JUDGMENT
                                               
----------
We 
have considered appellant=s 
motion requesting to withdraw his notice of appeal.  The motion complies with rule 42.2(a) of 
the rules of appellate procedure. Tex. 
R. App. P. 42.2(a).  No decision of this court having been 
delivered before we received this motion, we grant the motion and dismiss the 
appeal.  See id.                                                                        
                                                        

PER 
CURIAM
 
PANEL 
D:   HOLMAN, GARDNER, and 
WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. 
R. App. P. 47.2(b)
 
DELIVERED: 
December 8, 2005                                                      




[1]See
Tex. R. App. P. 
47.4.